Title: Virginia Delegates to Benjamin Harrison, 18 June 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir
Philada. 18th. June 1782.

The Post having been robbed of his mail on his return through Maryland, we had not the honor yesterday of receiving any letter from Your Excellency. If it reaches us at all it will probably be through the channel of the New York Gazette.
Since our letter of the 4th. instant which inclosed a proposition from Count Beniouski some circumstances have come to our knowledge which induce us to believe that altho’ for the reasons stated in our letter he is not to be classed with common adventurers yet his professions and undertakeings greatly exceed his resourses for fulfiling them. In particular we have decisive evidence that [he] cannot command the aid of the French Court in raising and transporting his legion and it is of itself evident that no private funds can be equal to such an expence. We do no injustice to his character in adding that the effect of the rejection of his plan by Congress has betrayed a temper which is very far from enhancing our esteem for him.
The destination of the fleet which lately sailed from N. York is still unknown; nor have we reced. a word of intelligence from any other quarter.
We have the honor to be with the greatest respect & esteem Yr. Excellency’s Obt. & hble. Servants.
J. Madison Jr.Theok. Bland Jr.

P.S.
The Letter from Oliver Pollock with the bill inclosed in it was put into our hands by the Gentleman in whose favor the bill is drawn, with a request that we would inclose it to the Executive. As we shall probably be applied to here after for information on this subject we beg the favor of your Excellency to let us know the steps taken thereon.
